Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 6/6/22 are acknowledged; claims 1-15 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support structure is configured for autonomous operation” and “the support structure is configured to be operated remotely” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 130 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Critsinelis et al. (US 20130277060).
CLAIM 1:   Critsinelis discloses a system for conveying a fluid produced from at least one producing subsea well to an existing host facility within a 100 km distance via a flowline.  The system comprises a support structure (100) having at least: a deck (120), and a mooring system (222) anchoring the support structure to a seabed and configured to passively position the support structure proximate to the at least one producing subsea well.  The support structure being configured to elevate the deck above a water's surface (see Figures).  A plurality of topsides modules disposed on the deck (Fig. 1B).  The plurality of topsides modules including at least: a power generation module configured to generate electrical power (see paragraph 0019, “transformers”), a switchgear module configured to boost fluid flow from at least one fluid mover, at least one flow control device, and at least one thermal unit (paragraph 0019), a flowline heating module configured to energize a heating unit associated with the flowline (paragraph 0020); a chemical injection module configured to add at least one additive to the fluid produced from the at least one producing subsea well (paragraphs 0015, 0020, 0024), a water injection module configured to treat, compress, and inject seawater to one or more injection subsea wells intersecting a reservoir associated with the at least one producing subsea well (paragraph 0015), a subsea control module configured to control at least one subsea well device (paragraphs 0019, 0021), and a control module configured to communicate with a remote command center (via umbilical 4).
CLAIM 2:  The plurality of topsides modules further includes an intervention module, the intervention module including at least one moonpool, derrick and equipment providing access and egress to the at least one producing subsea well (see Figures 3A-E).
CLAIM 3:  The plurality of topsides modules further includes a module configured to clean and treat produced water (water injection system).
CLAIM 4:  The support structure is configured for autonomous operation (no discussion of manual operation).
CLAIM 5:  The support structure is configured to be operated remotely (see paragraphs 0020-21 discussing using umbilicals to control).
CLAIM 6:  The support structure is configured to be periodically resupplied with at least one of: (i) a fuel for the power generation module, and (ii) the at least one additive for the chemical injection module (see paragraphs 0020-22 discussing sending power and chemicals through umbilicals).
CLAIM 7:  The support structure is configured for access by walk to work vessels for periodic inspection (see Figures, showing structure at sea).
CLAIM 8:  The subsea control module is configured to control instrumentation and sensors (paragraph 0021).
CLAIMS 9-14:  These methods are inherent to the above structures.
CLAIM 15:  Critsinelis discloses a system for producing a fluid from the at least one producing subsea well.  The system comprises: (a) an existing host facility (18) configured to process the fluid produced from the at least one producing subsea well; (b) a subsea tieback connecting the host facility to the at least one producing subsea well (see Fig. 3); (c) a support structure (100) having at least: a deck (120), and a mooring system (222) anchoring the support structure to a seabed and configured to passively position the support structure proximate to the at least one producing subsea well.  The support structure being configured to elevate the deck above a water's surface (see Figures).  A plurality of topsides modules disposed on the deck (Fig. 1B).  The plurality of topsides modules including at least: a power generation module configured to generate electrical power (see paragraph 0019, “transformers”), a switchgear module configured to boost fluid flow from at least one fluid mover, at least one flow control device, and at least one thermal unit (paragraph 0019), a flowline heating module configured to energize a heating unit associated with the flowline (paragraph 0020); a chemical injection module configured to add at least one additive to the fluid produced from the at least one producing subsea well (paragraphs 0015, 0020, 0024), a water injection module configured to treat, compress, and inject seawater to one or more injection subsea wells intersecting a reservoir associated with the at least one producing subsea well (paragraph 0015), a subsea control module configured to control at least one subsea well device (paragraphs 0019, 0021), and a control module configured to communicate with a remote command center (via umbilical 4) to enable the support structure to be normally unmanned.
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive.
With respect to the drawings, the claim language is “wherein the support structure is configured…”  Applicant’s response does not establish how the support structure is configured for autonomous operation or to be operated remotely.  The control module does not show how the support structure is configured for these actions.  The support structure, as defined in claim 1, is the deck and mooring system.  The control module is not part of the support structure, so it is unclear how it having a remote command center further limits or modifies the structure.  The remarks do not address the claim language.
Further, Applicant did not address the missing reference character.
With respect to the 102 rejection, Fig. 3A shows the deck supported above the water’s surface.  The claim language does not require the deck to be constantly supported above water surface or above the water surface during the method steps.  The claim language does not require the support structure elevate the deck while the mooring system anchors the support structure.  If Applicant wishes that limitation to be considered, it must be included in the claim language.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679